DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to because of the following informalities:  the magnetic probe should be amended to read “the magnetic sensing probe”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the casing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 16-17 are rejected by virtue of their dependence from claim 15.
Claim 18 recites “the recorded magnetic field” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 18 recites “the magnetic fluid” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. 
(Nair, Sriramya D., Patzek, Tadeusz W., and Eric van Oort. "Detecting Poor Cement Bonding and Zonal Isolation Problems Using Magnetic Cement Slurries." Paper presented at the SPE Annual Technical Conference and Exhibition, San Antonio, Texas, USA, October 2017. doi: https://doi.org/10.2118/187047-MS.), hereinafter Nair.

Regarding claim 1, Nair discloses: A method for investigating well integrity, the method comprising:
	pumping a magnetic fluid into an annulus of the well; (Nair, e.g., see pg. 2, lines 7-24 disclosing a technique based on the principles of magneto-rheology, where an external magnetic field is applied to a fluid carrying magnetic particles (also known as a magnetorheological fluid), wherein the fluid carrying magnetic particles, called a slurry, is directionally flowed.  Magnetic particles are mixed with the cement slurry for improving displacement, they provide an opportunity for sensing the presence and quality of cement in the annulus using magnetic methods).
	magnetizing with a magnetic the magnetic fluid while in the annulus of the well;(Nair, e.g., see fig. 2 and pg. 4, line 1-15 disclosing the goal is to magnetize the magnetic particles in the cement annulus.  Thus, it is important to find a coil configuration that can produce the strongest magnetic field in the cement annulus.  An obvious choice is a solenoid, which is a tightly wound helical coil.  When an electric current is passed through the solenoid, uniform magnetic field is generated in the space within the coil.  Because the magnetic field lines have to forma  loop, there is a detectable magnetic field outside the coil).
	moving a magnetic sensing probe through a casing of the well and recording a magnetic field generated by the magnetic fluid; and (Nair, e.g., see fig. 9 to magnetic measurements made by sensors A-C (of fig. 2) at various depths, disclosed as magnetic field variation along depth of well; see also pg. 2, lines 22-24 disclosing a technique using magnetic sensors for verifying the quality of cement annulus in a borehole environment behind a stainless steel casing)
	processing the recorded magnetic field to determine a distribution of magnetic particles into the magnetic fluid in the annulus. (Nair, e.g., see pg. 2, line 13-14 disclosing when magnetic particles are mixed with the cement slurry for improved displacement, they provide an excellent opportunity for sensing the presence and quality of cement in the annulus using magnetic methods; see also pg. 4 to equation 1:                         
                            B
                            =
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            0
                                        
                                    
                                    i
                                    n
                                
                                
                                    2
                                    (
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            [
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            ]
                        
                     which calculates the magnetic field along the axis of the coil; see also pg. 6, para. [0001] disclosing placing the pole piece into the borehole, wherein the magnetic field strength in the annulus was affected by the magnitude of current that is passed through the coil.  Higher the current, stronger the magnetic field strength.  When the magnetic field strength was calculated using Eq. 1, the magnetic field strength in the cement annulus was lower by approximately a factor of 300.  Thus, the pole piece is useful for both directing the magnetic field as well as magnifying the strength; see also fig. 14 to magnetic field strength in the fracture filled magnetic cement given in distance along fracture; see also fig. 15 to the effect of fracture on the magnetic field strength inside the cased hole, given in radial distance along borehole).

Regarding claim 3, Nair discloses: The method of Claim 1, wherein the annulus is formed between the casing and a wall of the well. (Nair, e.g., see fig. 2 to a cross section of borehole, wherein the cement annulus is comprised between the stainless steel casing enveloping the magnetic sensor and the well wall).

Regarding claim 5, Nair discloses: The method of Claim 1, further comprising: simultaneously recording the magnetic field generated by the magnetic fluid with plural magnetic sensors. (Nair, e.g., see fig. 2 to three separate sensors, A, B, and C taking measurements of the B field according to equation 1, wherein B is equal to the magnetic field, in T, at any point on the axis of the coil; examiner notes that Nair is relied upon as at least implicitly disclosing simultaneous recording as the sensors are spread out across the axis and magnetic field measurements may be made at any point on the axis, which is also disclosed in equation 1; see also fig. 3b and 5b to recordings of magnetic field contours, indicating field strength in Tesla and Gauss).

Regarding claim 10, Nair discloses: The method of Claim 1, wherein the magnetic probe has plural magnetic sensors. (Nair, e.g., see fig. 2 illustrating a cross section of borehole at depth 50 cm with three possible locations for magnetic sensors; see also pg. 4, lines 1-8 disclosing three sensor locations were identified inside the cased hole and the magnetic field variation was monitored).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of 
Cromar et al. (US 20180313201 A1), hereinafter Cromar.

Regarding claim 2, Nair is not relied upon as explicitly disclosing: The method of Claim 1, wherein the magnetic fluid includes a mud and the magnetic particles.
However, Cromar further discloses: wherein the magnetic fluid includes a mud and the magnetic particles. (Cromar, e.g., see para. [0020] disclosing a displacement fluid, such as drilling mud, used in some embodiments causes the solidifying fluid (202) to exit the production tubing string (109) and not remain in the production tubing string (109) when pumping is stopped upon the solidifying fluid (202) being delivered to the desired location; examiner notes that the solidifying fluid contains magnetic particles as disclosed in para. [0021] disclosing the solidifying fluid (202) includes magnetorheological materials).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair’s method for investigating well integrity with Cromar’s magnetic fluid to include mud and the magnetic particles because Cromar teaches using mud as a displacement to position the magnetorheological fluid into specific locations as well as to evacuate the magnetorheological fluid once complete for further remedial steps. (Cromar, e.g., see para. [0027] disclosing displacing fluid (503), such as cement or drilling mud, down the production tubing string (109) thus pumping the solidifying fluid (202) up and out of the annulus (102) at the surface.  In an alternative embodiment, suction equipment collects the solidifying fluid (202) through the production tubing string (109).  Removal of the solidifying fluid (202) allows further well abandonment, completion or additional remedial steps to occur with the annulus (102) reopened for circulation).

Regarding claim 4, Nair is not relied upon as explicitly disclosing: The method of Claim 1, further comprising: pumping a cement into the annulus to complete the well.
However, Cromar further discloses: pumping a cement into the annulus to complete the well. (Cromar, e.g., see fig. 1 and para. [0016] disclosing a cement layer (103) external to the well casing (101) seals the casing (101) within the borehole to provide zonal isolation along the length of the well).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair’s method for investigating well integrity with Cromar’s pumping a cement into the annulus to complete the well because Cromar teaches characterization of the cement layer due to zonal isolation. (Cromar, e.g., see para. [0026] disclosing Data collected from the logging tool (403) enables assessing characteristics of the cement layer r(103) externally located from the casing (101) in order to ensure zonal isolation of the well).
	
Claims 6-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in 
view of Rahmani et al. (WO 2014144917 A1), hereinafter Rahmani.

Regarding claim 6, Nair is not relied upon as explicitly disclosing: The method of Claim 5, further comprising: 
estimating a magnetic field inside the annulus, produced by the magnetic fluid; applying an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing; and minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field.
However, Rahmani further discloses: estimating a magnetic field inside the annulus, produced by the magnetic fluid; applying an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing; and minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field. (Rahmani, e.g., see fig. 18b to measurements of the magnetic field of the surrounding “ferrofluid” in spatial relationship to the annulus and the external/residual magnetic field, and pg. 13, lines 29-30 disclosing figure 18(b) illustrates a representation of such nanoparticles in a presence of an external/residual magnetic field, wherein the nanoparticles become oriented, examiner notes that an external magnetic field is interpreted as residual magnetic field, wherein it is well known in the art to occur within wellbores due to previous logging or nearby secondary wells; see also pg. 4, line 32 – pg. 5, line 4 disclosing this phenomena; see also pg. 5, lines 9-12 disclosing collected data are interpreted via an inverse technique whereby an initial model is constructed mainly through logs and background geology, interpreted by the examiner as an estimation, and the inversion adjusts the model until the observed and calculated data fit within a given tolerance, interpreted by the examiner as a minimization process.  This process results in building an image of the mterwell [sic] conductivity structures; see also fig. 20 and pg. 25, lines 15-21 disclosing the illustration of a schematic of a cross-well EM data acquisition configuration.  the transmitter (in the transmitter wellbore) traverses the logging interval while continuously propagating the primary electromagnetic field.  the receiver (in the receiver wellbore) collects the primary and secondary (formation) fields.  The outcome of such an EM illuminating system is a resistivity image obtained through inverse modeling; see also pg. 6, line 25 – pg. 7, line 5 disclosing the effects of steel-cased wells on the cross-well EM response, wherein the casing produces significant attenuation).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair’s simultaneous recording of the magnetic field generated by the magnetic fluid with plural magnetic sensors with Rahmani’s estimating a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field because Rahmani teaches the calculation of magnetic field data to determine a dispersion or concentration of magnetic particles, which would inherently be beneficial as a means to investigate properties of a casing. (Rahmani, e.g., see pg. 24 lines 19-28 disclosing module (1205) is dedicated to imaging the injected fluid, while previous stages are dedicated to forward modeling calculations.  While forward modeling is beneficial to determine sensitivity of the magnetic measurements, magnetic field data are assumed to be available from either field data or synthetic data which may be used to obtain the contrast agent distribution (1703).  Contrast agent distribution is an indirect means for measuring porous media properties, wherein the nanoparticles become more or less abundant dependent upon the porosity of the rock being tested).
	
Regarding claim 7, Nair is not relied upon as explicitly disclosing: The method of Claim 6, further comprising: generating an image of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field.
However, Rahmani further discloses: generating an image of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field. (Rahmani, e.g., see pg. 4, lines 17-31 disclosing Cross-well EM tomography has the potential to provide fluid distribution mapping at the interwell scale, and thus can be used for identification of bypassed hydrocarbon, monitoring macroscopic sweep efficiency, planning infill drilling, and improving effectiveness of reservoir simulation; see also pg. 5, lines 1-15 disclosing the recorded magnetic fields are a combination of the primary field of the transmitter and the secondary fields produced by currents induced in the electrically conductive formation).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair in view of Rahmani’s estimation of a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing and minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field with Rahmani’s image generation of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field because Rahmani teaches an EM excitation strategy for determining a magnetic response based upon EM distribution properties. (Rahmani, e.g., see pg. 23, lines 19-32 disclosing the electromagnetic (“EM”) excitation strategy (1601) is determined for processing module (1204), including the magnetic response.  This module determines the magnetic response based on the distribution of ME properties determined in the previous steps).
 	
Regarding claim 8, Nair is not relied upon as explicitly disclosing: The method of Claim 6, wherein the estimated magnetic field is calculated in the annulus using a dipole magnetic moment model.
However, Rahmani further discloses: wherein the estimated magnetic field is calculated in the annulus using a dipole magnetic moment model. (Rahmani, e.g., see pg. 15, line 6 – pg. 16, line 2 disclosing a two-dimensional radially axi-symmetric model such as that illustrated in fig. 2A, wherein the dashed line at the left of Fig. 2A represents the axis of symmetry of the model as 2well as the injection wellbore.  The distance is taken into account and the interwell region is divided into 10 equi-voiurninal annuSi                         
                            [
                            s
                            i
                            c
                            ]
                        
                     and the source is assumed to be a point magnetic dipole with a magnetic moment of 10,000                         
                            A
                            ∙
                            
                                
                                    n
                                    V
                                
                                
                                    2
                                
                            
                        
                     operating at a frequency of 10 Hz; see also pg. 16, lines 4-14 disclosing the figures 3A-3B which compare the numerical results obtained from COMSOL based on the model illustrated in Figure 2A with an analytical solution for a homogeneous formation.  In this comparison, the magnetic properties of the entire model are set to the following values: conductivity (σ) = 0.5 S/m (background conductivity), relative magnetic permeability (                        
                            
                                
                                    μ
                                
                                
                                    r
                                
                            
                        
                    ) = 1, and relative electric permittivity                         
                            
                                
                                    
                                        
                                            3
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            =
                            1
                        
                    ).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair in view of Rahmani’s estimation of a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field with Rahmani’s estimation of a magnetic field is calculated in the annulus using a dipole magnetic moment model because Rahmani teaches an excitation strategy to determine a magnetic response to include a magnetic field, an electric field, voltage, and current. (Rahmani, e.g., see pg. 23, line 19 – pg. 20, line 2 disclosing parameters for this stage may be excitation frequency, excitation source, source-receiver configuration, wherein the excitation strategy (1601) is determined, the magnetic response (1602) may be determined using a numerical code, and the candidates for magnetic response include magnetic field, electric field, voltage, and current).
	
Regarding claim 12, Nair discloses: A magnetic probe system for investigating well integrity, the magnetic probe system comprising:
a magnetic probe; (Nair, e.g., see fig. 2 to pole piece, coils, and sensors A-C comprising the magnetic probe).


wherein the magnetic probe includes plural magnetic sensors equally distributed along an external circumference of the magnetic probe. (Nair, e.g., see fig. 2 to a plurality of magnetic sensors equally distributed along the axis, and along an external circumference of the magnetic probe).
Nair is not relied upon as explicitly disclosing: a controller; and a cable connecting the magnetic probe to the controller.
However, Rahmani further discloses: a controller; and (Rahmani, e.g., see pg. 25, line 32 – pg. 26, line 12 disclosing a computer readable storage medium may be an electronic, magnetic, optical, electromagnetic, infrared, biologic, atomic, or semiconductor system, apparatus, controller, or device or any suitable combination of die foregoing).
a cable connecting the magnetic probe to the controller, (Rahmani, e.g., see pg. 25, line 32 – pg. 26, line 12 wherein program code embodied on a computer readable signal medium may be transmitted using any appropriate medium, including but not limited to wireless, wire line, optical fiber cable, RF, etc., or any suitable combination of the foregoing).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair’s magnetic probe which includes a plurality of magnetic sensors equally distributed along an external circumference of the magnetic probe with Rahmani’s cable connecting a controller and magnetic probe because Rahmani teaches the use of a cable to propagate a data signal with program code as part of a carrier wave to relay direction and receive information from the tool. (Rahmani, e.g., see pg. 26, lines 13-19 disclosing a computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave.  Such a propagated signal may take any of a variety of forms, including but not limited to, electro-magnetic, optical, or any suitable combination thereof.  A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, controller or device).

Regarding claim 13, Nair in view of Rahmani discloses: The magnetic probe system of Claim 12, wherein the controller is configured to process recorded magnetic fields to determine a distribution of magnetic particles into a magnetic fluid distributed around an annulus. (Nair, e.g., see pg. 2, line 13-14 disclosing when magnetic particles are mixed with the cement slurry for improved displacement, they provide an excellent opportunity for sensing the presence and quality of cement in the annulus using magnetic methods; see also pg. 4 to equation 1:                         
                            B
                            =
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            0
                                        
                                    
                                    i
                                    n
                                
                                
                                    2
                                    (
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            [
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            ]
                        
                     which calculates the magnetic field along the axis of the coil; see also pg. 6, para. [0001] disclosing placing the pole piece into the borehole, wherein the magnetic field strength in the annulus was affected by the magnitude of current that is passed through the coil.  Higher the current, stronger the magnetic field strength.  When the magnetic field strength was calculated using Eq. 1, the magnetic field strength in the cement annulus was lower by approximately a factor of 300.  Thus, the pole piece is useful for both directing the magnetic field as well as magnifying the strength; see also fig. 14 to magnetic field strength in the fracture filled magnetic cement given in distance along fracture; see also fig. 15 to the effect of fracture on the magnetic field strength inside the cased hole, given in radial distance along borehole)

Regarding claim 14, Nair in view of Rahmani discloses: The magnetic probe system of Claim 13, wherein the plural magnetic sensors are configured to simultaneously record the magnetic field generated by the magnetic fluid. (Nair, e.g., see fig. 2 to three separate sensors, A, B, and C taking measurements of the B field according to equation 1, wherein B is equal to the magnetic field, in T, at any point on the axis of the coil; examiner notes that Nair is relied upon as at least implicitly disclosing simultaneous recording as the sensors are spread out across the axis and magnetic field measurements may be made at any point on the axis, which is also disclosed in equation 1; see also fig. 3b and 5b to recordings of magnetic field contours, indicating field strength in Tesla and Gauss).

Regarding claim 15, Nair in view of Rahmani is not relied upon as explicitly disclosing: The magnetic probe system of Claim 14, wherein the controller is configured to estimate a magnetic field inside the annulus, produced by the magnetic fluid, apply an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimize a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field.
However, Rahmani further discloses: The magnetic probe system of Claim 14, wherein the controller is configured to estimate a magnetic field inside the annulus, produced by the magnetic fluid, apply an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimize a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field. (Rahmani, e.g., see fig. 18b to measurements of the magnetic field of the surrounding “ferrofluid” in spatial relationship to the annulus and the external/residual magnetic field, and pg. 13, lines 29-30 disclosing figure 18(b) illustrates a representation of such nanoparticles in a presence of an external/residual magnetic field, wherein the nanoparticles become oriented, examiner notes that an external magnetic field is interpreted as residual magnetic field, wherein it is well known in the art to occur within wellbores due to previous logging or nearby secondary wells; see also pg. 4, line 32 – pg. 5, line 4 disclosing this phenomena; see also pg. 5, lines 9-12 disclosing collected data are interpreted via an inverse technique whereby an initial model is constructed mainly through logs and background geology, interpreted by the examiner as an estimation, and the inversion adjusts the model until the observed and calculated data fit within a given tolerance, interpreted by the examiner as a minimization process.  This process results in building an image of the mterwell [sic] conductivity structures; see also fig. 20 and pg. 25, lines 15-21 disclosing the illustration of a schematic of a cross-well EM data acquisition configuration.  the transmitter (in the transmitter wellbore) traverses the logging interval while continuously propagating the primary electromagnetic field.  the receiver (in the receiver wellbore) collects the primary and secondary (formation) fields.  The outcome of such an EM illuminating system is a resistivity image obtained through inverse modeling; see also pg. 6, line 25 – pg. 7, line 5 disclosing the effects of steel-cased wells on the cross-well EM response, wherein the casing produces significant attenuation).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair in view of Rahmani’s magnetic probe system wherein the plural magnetic sensors are configured to simultaneously record the magnetic field generated by the magnetic fluid with Rahmani’s controller configured to estimate a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimization of the residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field because Rahmani teaches the calculation of magnetic field data to determine a dispersion or concentration of magnetic particles, which would inherently be beneficial as a means to investigate properties of a casing. (Rahmani, e.g., see pg. 24 lines 19-28 disclosing module (1205) is dedicated to imaging the injected fluid, while previous stages are dedicated to forward modeling calculations.  While forward modeling is beneficial to determine sensitivity of the magnetic measurements, magnetic field data are assumed to be available from either field data or synthetic data which may be used to obtain the contrast agent distribution (1703).  Contrast agent distribution is an indirect means for measuring porous media properties, wherein the nanoparticles become more or less abundant dependent upon the porosity of the rock being tested).
	
Regarding claim 16, Nair in view of Rahmani is not relied upon as explicitly disclosing: The magnetic probe system of Claim 15, wherein the controller is further configured to generate an image of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field.
However, Rahmani further discloses: wherein the controller is further configured to generate an image of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field. (Rahmani, e.g., see pg. 4, lines 17-31 disclosing Cross-well EM tomography has the potential to provide fluid distribution mapping at the interwell scale, and thus can be used for identification of bypassed hydrocarbon, monitoring macroscopic sweep efficiency, planning infill drilling, and improving effectiveness of reservoir simulation; see also pg. 5, lines 1-15 disclosing the recorded magnetic fields are a combination of the primary field of the transmitter and the secondary fields produced by currents induced in the electrically conductive formation).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair in view of Rahmani’s controller configured to estimate a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimization of the residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field with Rahmani’s controller further configured to generate an image of a distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field because Rahmani teaches an EM excitation strategy for determining a magnetic response based upon EM distribution properties. (Rahmani, e.g., see pg. 23, lines 19-32 disclosing the electromagnetic (“EM”) excitation strategy (1601) is determined for processing module (1204), including the magnetic response.  This module determines the magnetic response based on the distribution of ME properties determined in the previous steps).
	
Regarding claim 17, Nair is not relied upon as explicitly disclosing: The magnetic probe system of Claim 15, wherein the estimated magnetic field is calculated in the annulus using a dipole magnetic moment model.
However, Rahmani further discloses: wherein the estimated magnetic field is calculated in the annulus using a dipole magnetic moment model. (Rahmani, e.g., see pg. 15, line 6 – pg. 16, line 2 disclosing a two-dimensional radially axi-symmetric model such as that illustrated in fig. 2A, wherein the dashed line at the left of Fig. 2A represents the axis of symmetry of the model as 2well as the injection wellbore.  The distance is taken into account and the interwell region is divided into 10 equi-voiurninal annuSi                         
                            [
                            s
                            i
                            c
                            ]
                        
                     and the source is assumed to be a point magnetic dipole with a magnetic moment of 10,000                         
                            A
                            ∙
                            
                                
                                    n
                                    V
                                
                                
                                    2
                                
                            
                        
                     operating at a frequency of 10 Hz; see also pg. 16, lines 4-14 disclosing the figures 3A-3B which compare the numerical results obtained from COMSOL based on the model illustrated in Figure 2A with an analytical solution for a homogeneous formation.  In this comparison, the magnetic properties of the entire model are set to the following values: conductivity (σ) = 0.5 S/m (background conductivity), relative magnetic permeability (                        
                            
                                
                                    μ
                                
                                
                                    r
                                
                            
                        
                    ) = 1, and relative electric permittivity                         
                            
                                
                                    
                                        
                                            3
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            =
                            1
                        
                    ).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair in view of Rahmani’s controller configured to estimate a magnetic field inside the annulus, produced by the magnetic fluid, application of an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing, and minimization of a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field with Rahmani’s estimation of a magnetic field is calculated in the annulus using a dipole magnetic moment model because Rahmani teaches an excitation strategy to determine a magnetic response to include a magnetic field, an electric field, voltage, and current. (Rahmani, e.g., see pg. 23, line 19 – pg. 20, line 2 disclosing parameters for this stage may be excitation frequency, excitation source, source-receiver configuration, wherein the excitation strategy (1601) is determined, the magnetic response (1602) may be determined using a numerical code, and the candidates for magnetic response include magnetic field, electric field, voltage, and current).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Wilson 
(WO 2016209269 A1), hereinafter Wilson.

Regarding claim 11, Nair is not relied upon as explicitly disclosing: The method of Claim 10, wherein the plural magnetic sensors are distributed equidistantly along an external periphery of the magnetic probe.
However, Wilson further discloses: wherein the plural magnetic sensors are distributed equidistantly along an external periphery of the magnetic probe. (Wilson, e.g., see fig. 3A and pg. 8, lines 22-27 disclosing a representative cross-sectional view of one example of the EM sensors (20) in the system (10) is representatively illustrated.  In this example, four of the EM sensors (20) are circumferentially spaced apart about the casing (14) at one location, with centralizers (44) between adjacent pairs of the sensors).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nair’s magnetic probe with plural magnetic sensors with Wilson’s plural magnetic sensors distributed equidistantly along the external periphery of the magnetic probe because Wilson teaches capturing a 3-dimensional model of the magnetic fields of a downhole environment. (Wilson, e.g., see pg. 8, line 28 – pg. 9, line 2 disclosing this example provides a two-dimensional (2d) cross-section for a three-dimensional (3D) model that captures all geometric and component complexity, formation (16) conductivity, and has a uniform fluid (46) in the annulus (12).  This model can be treated as a background conductivity model, whereby it is recognized conductivity may be complex to include dielectric terms). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani in view 
of Nair, in further view of Huh et al. (WO 2015200789 A1), hereinafter Huh.

Regarding claim 19, Rahmani discloses: A method for determining a distribution of magnetic particles in an annulus of a well, the method comprising:
estimating a magnetic field inside an annulus, which is formed between the casing and a wall of the well, the magnetic field being produced by a magnetic fluid in the annulus; applying an inverse algorithm to the estimated magnetic field to calculate a predicted magnetic field inside the casing; minimizing a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field; and (Rahmani, e.g., see pg. 5, lines 9-12 disclosing an initial model is constructed mainly through logs and background geology, interpreted by the examiner as an estimation; see also fig. 18A to a casing encapsulating a downhole for insertion of a probe, a magnetic fluid, with the outer periphery consisting of a the well wall; see also fig. 18b to measurements of the magnetic field of the surrounding “ferrofluid” in spatial relationship to the annulus and the external/residual magnetic field, and pg. 13, lines 29-30 disclosing figure 18(b) illustrates a representation of such nanoparticles in a presence of an external/residual magnetic field, wherein the nanoparticles become oriented, examiner notes that an external magnetic field is interpreted as residual magnetic field, wherein it is well known in the art to occur within wellbores due to previous logging or nearby secondary wells; see also pg. 4, line 32 – pg. 5, line 4 disclosing this phenomena; see also pg. 5, lines 9-12 disclosing collected data are interpreted via an inverse technique whereby an initial model is constructed mainly through logs and background geology, interpreted by the examiner as an estimation, and the inversion adjusts the model until the observed and calculated data fit within a given tolerance, interpreted by the examiner as a minimization process.  This process results in building an image of the mterwell [sic] conductivity structures; see also fig. 20 and pg. 25, lines 15-21 disclosing the illustration of a schematic of a cross-well EM data acquisition configuration.  the transmitter (in the transmitter wellbore) traverses the logging interval while continuously propagating the primary electromagnetic field.  the receiver (in the receiver wellbore) collects the primary and secondary (formation) fields.  The outcome of such an EM illuminating system is a resistivity image obtained through inverse modeling; see also pg. 6, line 25 – pg. 7, line 5 disclosing the effects of steel-cased wells on the cross-well EM response, wherein the casing produces significant attenuation).  ).
generating an image of the distribution of the magnetic particles in the magnetic fluid based on the residual magnetic field. (Rahmani, e.g., see pg. 4, lines 17-31 disclosing Cross-well EM tomography has the potential to provide fluid distribution mapping at the interwell scale, and thus can be used for identification of bypassed hydrocarbon, monitoring macroscopic sweep efficiency, planning infill drilling, and improving effectiveness of reservoir simulation; see also pg. 5, lines 1-15 disclosing the recorded magnetic fields are a combination of the primary field of the transmitter and the secondary fields produced by currents induced in the electrically conductive formation).
Rahmani is not relied upon as explicitly disclosing: measuring with a torpedo probe a magnetic field inside a casing provided in the well;
However, Nair further discloses: measuring with a  probe a magnetic field inside a casing provided in the well; (Nair, e.g., see fig. 9 to magnetic measurements made by sensors A-C at various depths, disclosed as magnetic field variation along depth of well; see also pg. 2, lines 22-24 disclosing a technique using magnetic sensors for verifying the quality of cement annulus in a borehole environment behind a stainless steel casing).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Rahmani’s estimating a magnetic field inside an annulus comprising a formation between the casing and the wall of the well, the magnetic field being produced by a magnetic fluid in the annulus, application of an inverse algorithm, minimization of a residual magnetic field between the measured magnetic field inside the casing and the predicted magnetic field, and generation of an image of the distribution of the magnetic particles in the magnetic fluid, based on the residual magnetic field with Nair’s measuring with a probe a magnetic field inside a casing provided in the well because Nair teaches increasing the magnetic field strength of the probe to create a more uniform magnetic field across the cement annulus through the combination of a pole piece and two disks. (Nair, e.g., see pg. 5, lines 1-11 disclosing increasing the magnetic field strength outside the coil, a pole piece made of iron is used, wherein a coil is wrapped helically around a cylindrical pole and the presence of magnetic cement material in the vicinity of the coil complicates the equation.  The 3D electromagnetic software is essential to gain a better understanding regarding magnetic field strength in a complicated environment).
	
Rahmani in view of Nair is not relied upon as explicitly disclosing a torpedo probe
However, Huh further discloses a torpedo probe. (Huh, e.g., see fig. 10-12 to a supermagnetic nanoparticle (SPMNP) sensor for detecting an omnidirectional spatial distribution; see also pg. 29, lines 5-9 disclosing an array of rectangular-shaped generator and receiver coils (510) inside the wellbore (508) in a reservoir rock (506) (e.g., subsurface formation), which can measure the spatial distribution of the SPMNP concentration at the near well-bore reservoir zone; examiner notes that according to paragraph 50 of the disclosure a “torpedo probe” is defined as a multiple fluxgate sensor fabricated to conduct directional measurements of the magnetic field, wherein the SPMNP sensor is lexicographically synonymous with “torpedo probe”). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Rahmani in view of Nair’s method for determining a distribution of magnetic particles in an annulus of a well with Huh’s SPMNP sensor because Huh teaches the use of the MPI method which allows measurement and processing of unique power spectrum signals emanating directly from magnetic nanoparticles. (Huh, e.g., see pg. 13, lines 5-18 disclosing an advantage of the MPI method is that the magnetization response from a  particular kind of nanoparticles is unique in time.  That is, the received signal has its own spectral fingerprint, so that the signal can be extracted from any noise present.  Oil reservoirs and surface equipment can have magnetic noise sources, such as well casings and production facilities made of steel and electrical currents used to operate equipment.  The MPI method allows measurement and processing of the unique power spectrum signal emanating directly from the nanoparticles). 

Regarding claim 20, Rahmani in view of Nair, in further view of Huh discloses: The method of Claim 19, wherein the distribution of the magnetic particles corresponds to a fracturing plane. (Rahmani, e.g., see pg. 19, line 25 – pg. 20, line 30 disclosing nanoparticles for the contrast agent and the pertinent physical properties in step (1301), which may include particle size and size distribution, particle volume concentration, particle shape, material, carrier liquid, and the form of the contrast agent (for fracture imaging)).

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 4491796 A to Smith relates to Borehole fracture detection using magnetic powder.
US 2015/0137817 A1 to Wilson et al. relates to casing mounted EM transducers having a soft magnetic layer.
US 2009/0179649 A1 to Schmidt et al. relates to methods for magnetic imaging of geological structures.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863